 


109 HR 6337 IH: To provide equitable treatment for the people of the Village Corporation established for the Native Village of Saxman, Alaska, and for other purposes.
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6337 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide equitable treatment for the people of the Village Corporation established for the Native Village of Saxman, Alaska, and for other purposes. 
 
 
1.FindingsCongress finds that— 
(1)the Cape Fox Corporation (referred to in this Act as Cape Fox) is a Village Corporation for the Native Village of Saxman, Alaska, organized pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); 
(2)similar to other Village Corporations in southeast Alaska, under section 16 of that Act (43 U.S.C. 1615), Cape Fox could select only 23,040 acres from land withdrawn for the purpose of that selection; 
(3)under section 22(l) of that Act (43 U.S.C. 1621(l))— 
(A)the Village Corporations in southeast Alaska, other than Cape Fox, were restricted with respect to the selection of land within 2 miles of a home rule city (as that term is used in that Act); and 
(B)to protect the watersheds in the vicinity, Cape Fox was restricted with respect to the selection of land within 6 miles of the boundary of the home rule city of Ketchikan, Alaska; 
(4)the 6-mile restriction described in paragraph (3)(B) precluded Cape Fox from selecting valuable timber land, industrial sites, and other commercial property located— 
(A)within the townships in which the Native Village of Saxman is located, more particularly described as T.75 S., T.76 S., R.91 E., Copper River Meridian; and 
(B)on surrounding land that is far removed from Ketchikan, Alaska, and its watersheds; 
(5)as a result of that 6-mile restriction, only the remote, mountainous, northeast corner of the property described in paragraph (4)(A), which is nonproductive and has no known economic value, was available for selection by Cape Fox, as required under section 16(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1615(b)); 
(6)land selections by Cape Fox under that Act were further limited by the fact that— 
(A)the Annette Island Indian Reservation is located within the applicable selection area; and 
(B)land of that reservation is unavailable for selection by Cape Fox; 
(7)Cape Fox is the only Village Corporation affected by the restrictions described in paragraphs (3)(B) and (6); 
(8)the Secretary of the Interior (referred to in this Act as the Secretary) has advised Congress that the predicament of Cape Fox is sufficiently unique to warrant the legislative remedy provided by this Act; and 
(9)the adjustment of the selections available and conveyances of land to Cape Fox under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), and the related adjustment of selections available and conveyances of land to the Regional Corporation for Sealaska established pursuant to that Act, are in accordance with— 
(A)the purposes of that Act; and 
(B)the public interest. 
2.Waiver of core township requirement for certain landNotwithstanding section 16(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1615(b)), Cape Fox shall not be required to select or receive conveyance of the approximately 160 acres of unconveyed Federal land located within sec. 1, T.75 S., R.91 E., Copper River Meridian. 
3.Selection outside exterior selection boundary 
(a)Selection and Conveyance of Surface EstateNot later than 90 days after the date of enactment of this Act, in addition to land made available for selection under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), Cape Fox may select, and, on receiving written notice of the selection, the Secretary shall convey, the approximately 99 acres of the surface estate of Tongass National Forest land located outside the exterior selection boundary of Cape Fox (as in existence on the day before the date of enactment of this Act) and more particularly described as follows: 
(1)T.73 S., R.90 E., Copper River Meridian. 
(2)Of land located in sec. 33— 
(A)the 38 acres located within the SW1/4SE1/4; 
(B)the 13 acres located within the NW1/4SE1/4; 
(C)the 40 acres located within the SE1/4SE1/4; and 
(D)the 8 acres located within the SE1/4SW1/4. 
(b)Conveyance of Subsurface EstateOn conveyance to Cape Fox of the surface estate to the land identified in subsection (a), the Secretary shall convey to Sealaska Corporation the subsurface estate to the land. 
(c)TimingThe Secretary shall complete the conveyances to Cape Fox and Sealaska Corporation under this section as soon as practicable after the date on which the Secretary receives a notice of the selection of Cape Fox under subsection (a). 
(d)Entitlement fulfilled 
(1)Definition of approved conveyanceThe term approved conveyance means the conveyance of the 40 acres described as the SW1/4NE1/4 of sec. 10, T.74 S., R.90 E., Copper River Meridian, selected and approved for conveyance by the decision of the Bureau of Land Management dated May 3, 2000. 
(2)Treatment as full entitlementThe conveyance of land to Cape Fox and Sealaska Corporation pursuant to subsection (a) and the approved conveyance shall be considered to fulfill the entitlement of— 
(A)Cape Fox under section 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615); and 
(B)Sealaska Corporation to any subsurface interest in the land under section 14(f) of that Act (43 U.S.C. 1613(f)). 
 
